DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Status of the Claims
Claims 3, 5, 6, and 8 previously were canceled; claims 2 and 14 are newly canceled..  Claims 7, 9-12, and 15-20 previously were withdrawn.  Accordingly, claims 1, 4, 13, and 21 remain under current examination.
Response to Arguments
Applicant’s arguments filed 2/19/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
Applicant argues that Schmidt and Noguchi constitute non-analogous art.  Applicant re-states his position on page 11 of Remarks, asserting that it would be contraindicated to combine the references as in the rejection of record and likening the combination to applying a shiny eye shadow to one’s cheeks when one wanted a matte blush.  Applicant asserts that the Office has relied on a “broad brush characterization” which allegedly ignores the effects of the substitution in the record.  Applicant cites In re Clay in support of his position.  Applicant argues that one would not have combined Schmidt and Noguchi alleging that these teachigns are directed to “highly different nature and use of the materials in each disclosure.”

Applicant’s characterization that the pigments are of entirely different nature and use is not persuasive because both pigments are directed to the field of endeavor which is cosmetic coloring agents to be topically applied in order to adjust the appearance of the complexion of the skin.
Moreover, it is maintained that it would have been obvious to alter the layered pigment structure in accordance with the teachings wherein only known pigment components were used together in order to modify the optical effects.  Consider the resulting effects such as gloss or matte finish or precise color reflection properties (i.e., shade or hue) to be result effective variables which one would have reasonably adjusted in order to have the desired end result along a continuum, not necessarily in the dichotomy of “glossy” or “matte” as Applicant suggests, for instance.  As such, the combination of references for what it reasonably would have suggested to the ordinary artisan is maintained to render obvious the combination of components instantly claimed.
Applicant asserts that in Schmidt, barium sulfate does not form a layer on the substrate but rather functions as a filler powder.
  In reply, Applicant’s argument has been fully considered but is not persuasive since Noguchi cures Schmidt’s deficiency as maintained herein and furthermore since a component in a layered pigment structure may be defined by its chemical composition rather than its particular intended function and Applicant may do what the prior art has done but for a different purpose.
Applicant argues that one would never substitute a barium sulphate-coated substrate of mica or glass suggesting that mica and glass are transparent (see page 8 of Remarks); Applicant argues that there would have been no expectation of success from performing this substitution.  Applicant argues that ‘the argumentation that the mica and barium sulphate and a 5-layer pigments are equivalent is not acceptable to one of ordinary skill in the cosmetic art” (see line 4, page 9 of Remarks).
In reply, the examiner’s position as to Noguchi’s teaching is here clarified: Noguchi teaches that natural mica, synthetic mica, mica coated with titanium oxide, and mica coated with barium sulfate are equivalent embodied flake substrate materials in pigments useful in cosmetics exhibiting appropriate and good adhesion to the skin (see column 1, lines 47-53; column 2, lines 51-56; column 4, lines 7 and 8).  Accordingly, it is maintained and clarified contrary to Applicant’s characterization of the examiner’s position that it would have been obvious to substitute barium sulfate coated substrate as taught by Noguchi for the plain mica or equivalent substrate of Schmidt, with a reasonable expectation of success and that one would have been motivated to do so since Schmidt teaches mica and glass as equivalent substrates and since Noguchi teaches mica and barium sulfate coated mica as equivalently useful substrates in cosmetic applications.  
Applicant argues that the Office has relied on a “flawed assumption” (see first full paragraph on page 9 of Remarks) in its reliance on Schmidt’s teaching of mica and glass as equivalently useful substrates and that “to combine the references as in the Final Rejection is to deny the laws of optics – and would not be done by one of ordinary skill” (see third line on page 10 of Remarks, in particular).  In reply, first of all, arguments of counsel cannot take the place of evidence in the record.  Secondly, in reply, Applicant’s argument has been fully considered but is not persuasive because, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the rejection further relies on Noguchi for its teaching of mica coated with titanium oxide and mica coated with barium sulfate in pigments for cosmetic application.
In reply, this argument has been fully considered but is not persuasive in view of what Schmidt clearly and explicitly teaches (see citations herein) combined with the skill of the ordinary artisan which would have recognized that the color (gloss, color, transparence, reflection properties, etc.) may be adjusted in order to have the desired properties and end result, within the parameters of the cited references.  Applicant’s position is not persuasive because it appears to disregard Schmidt’s explicit teaching of components which may be used as substrates in an analogous formulation for topical use and more specifically in pigment components intended to impart desired optical effects.  It is maintained that in both teachings pigments are created for desired pigment effects, and layered structures are disclosed as useful in the art in pigment products. 
Applicant asserts on page 10 of Remarks that one would “simply not transfer Noguchi’s laeyr to the intensely colored pigments of Schmidt, intended for use in imparting color, even where cosmetics are concerned”.  Applicant argues on pages 11-13 of Remarks that even if one were to combine Schmidt and Noguchi, one would not have been motivated to perform the substitution outlined in the record but rather would have only been motivated to add an extender of Noguchi to Schmidt’s color pigment.  Applicant suggests that there would have been nor easonable expectation of success in maintaining Schmidt’s color properties upon modification with Noguchi.
In reply, Applicant’s argument has been fully considered but is not persuasive since the reason or motivation to modify the reference may suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
In regard to claim 21, Applicant argues that Noguchi’s critical feature is excluded by the closed claim language.
In reply, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Noguchi has been cited for its teaching of equivalent substrates useful in pigments for cosmetic application.  Applicant’s citation of case law on page 7 of Remarks does not appear to be analogous to the fact pattern at hand, and accordingly Applicant’s conclusion that an essential feature of Noguchi has been left behind upon combining it with Schmidt is not persuasive.  Applicant appears to be referring to Noguchi’s calcium carbonate as a critical component, however this is not what secondary reference Noguchi has been relied upon for teaching.  Noguchi has not been bodily incorporated into the Schmidt teaching but rather supplied for a teaching that mica and barium sulfate as a combination may be substituted for, for instance, mica, further for the reasons of record.  The closed claim language in claim 21 does not exclude any requisite components as taught by the primary Schmidt reference and even more particularly so when “filler” as claimed is interpreted as an intended use not further limiting the structure instantly elected and examined.
It is noted that the rationale the Examiner applies herein is the same rationale applied in parent Application No. 13/647,878, the rejections of which the Patent Trial and Appeal and Board affirmed (see decision dated 8/30/16 in the parent application file wrapper).  
	
Withdrawn Rejections
	The rejections of claims 2 and 14 are withdrawn in view of Applicant’s cancelation of these claims.
Maintained Rejections 
No New References Cited
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 4, 13, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (US 2004/0052743 A1) in view of Noguchi et al. (US 6,511,536 B1, hereinafter “Noguchi”) and Kim (KR 9103075B, cited by Applicant in IDS filed 10/28/16).  No new references cited.
	The instant claims are drawn to a filler pigment comprising a platelet-shaped substrate coated with barium sulfate and at least two metal oxides and/or metal hydroxides.  In addition to a substrate, the elected “first layer” is barium sulfate; the elected coatings (second and third layers) are tin dioxide (SnO2) and titanium dioxide (TiO2), as specified in claims 1 (first embodiment) and 21 (first embodiment).  The preamble “filler pigment” is considered to limit the claim inasmuch as the structural components recited in the pending claims define the characteristics and appropriate/intended use of the product; in other words, since the recitation of “filler pigment” does not appear to impart any structural difference from a product comprising the claimed substrate and coatings, this recitation in the preamble is not considered to further define or limit the claim.  Claim 1 now recites that the substrate component is natural or synthetic mica, talc, kaolin, or mixtures thereof.
	Schmidt et al. teach five-layered pigments based on a multi-coated platelet-shaped substrate (see [0001]-[0008]; [0037]; Example 1 at [0050]).  Natural and/or synthetic mica as well as glass are named among the particularly suitable base, platelet-shaped substrates for the multilayered pigments (see [0022]), where these substrates are considered to be taught as equivalents (limitation of claims 13).  Example 1 includes mica as a substrate onto which tin and titanium oxides are subsequently coated (see [0050]); it is noted that this coating process is in the same manner as in Applicants' specification at page 17.
	Although Schmidt teaches barium sulfate among the components which may act as fillers ([0038]), Schmidt does not specify particularly barium sulfate in combination with a platelet-shaped substrate and the at least two metal oxides as required by the pending claims.
	Noguchi cures this deficiency.
	Noguchi et al. teaches pigments of coated flake substrates for use in cosmetic applications.  Noguchi teaches that natural mica, synthetic mica, mica coated with titanium oxide, and mica coated with barium sulfate are equivalent embodied flake substrates (see column 2, lines 51-56; column 4, lines 7 and 8; claim 1).  Noguchi’s pigments are useful in cosmetics exhibiting appropriate adhesion to the skin, for instance (column 1, lines 47-53).
Both the Schmidt and Noguchi references are directed to pigment products comprising a coated platelet-shaped mica and/or glass substrate wherein the pigments are useful for cosmetic applications.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the barium sulfate coated substrate as taught by Noguchi for the mica or equivalent glass substrate taught by Schmidt, with a reasonable expectation of success.  One would have been motivated to do so since Schmidt teaches mica and glass as equivalent substrates and since Noguchi teaches mica and barium sulfate coated mica as equivalently useful substrates in cosmetic applications.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982).  MPEP 2144.06 indicates that when it is recognized in the art that elements of an invention can be substituted, one for the other, while retaining essential function, such elements are art-recognized equivalents.  Furthermore, MPEP 2144.07 indicates that the selection of a known material based on its suitability for its intended use supports the determination of prima facie obviousness.  Moreover, performing this substitution would have resulted in structure meeting all limitations of the elected invention.
As to the substrate’s aspect ratio of 2 to 2000 as required by pending claim 4, Schmidt does not use the term "aspect ratio".  However, the instant specification at page 3, lines 19-20 defines the aspect ratio as the ratio of the average length measurement value to the average thickness measurement value.  Schmidt teaches length and thickness values which correspond to a range of aspect ratios overlapping with the claimed range.  Schmidt specifies that the size of the base substrate may vary but usually has a length in particular between 5 and 60 micrometers and a thickness, in particular, between 0.05 and 5 micrometers (see [0023]).  Using the most particularly preferred (smallest) ranges of each length and thickness as taught by Schmidt's corresponds to an aspect ratio of 1-1200, a range entirely included by the instantly claimed range of 2 to 2000.  MPEP 2144.05 states that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005.  Therefore, Schmidt’s teaching of preferred substrate lengths and thicknesses renders obvious the instantly claimed aspect ratio.
The teachings of the Schmidt and Noguchi references are delineated above.  Neither of these references specifies the quantity of barium sulfate as a weight percentage relative to the substrate, as recited in amended claims 1 and 21.
However, Kim teaches a skin care make-up composition comprising a mica powder substrate which is coated with barium sulfate and titanium oxide.  The mica comprises 50-70% by weight of the total formulation, and the barium sulfate comprises 20-30% by weight of the total formulation.  Therefore, the barium sulfate to mica ratio taught by the Kim reference is 28.57% to 60%, a range included by the instantly recited range of 5 to 100% as in claim 1.
Both the Schmidt and Kim references pertain to coated mica in cosmetic formulations.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the barium sulfate to mica substrate ratio as taught by Kim in the formulations of Schmit and Noguchi, with a reasonable expectation of success.  One would have been motivated to do so since Kim teaches that the cosmetic product desirably has an optical diffusion effect. Moreover, one would have been motivated to perform routine optimization procedures with regard to this quantity in order to achieve the desired properties in the product, as is routine in the art.
Further regarding claim 14 beyond as addressed above, Schmidt teaches five-layered pigments based on multi-coated platelet-shaped substrates (see [0001]).  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617